Citation Nr: 1122688	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  11-05 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for thoracolumbar strain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to December 2006 and from August 2008 to October 2009.  The Veteran also had over four years of service with a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

During the pendency of this appeal, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's thoracolumbar strain is manifested by, even taking into account his complaints of pain, forward flexion of the thoracolumbar spine limited to less than 60 degrees; a combined range of motion of the thoracolumbar spine limited to less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of having a total duration of at least 2 weeks during the past 12 months; or at least mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The Veteran has not met the criteria for a rating in excess of 10 percent for his thoracolumbar strain.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Thirdly, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the claimant was provided an appropriate application form or issue as to his status.  

Next, the Board next notes that the claimant is challenging the initial evaluation assigned following the grant of service connection for the thoracolumbar strain.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted (i.e., the April 2010 38 U.S.C.A. § 5103(a) notice letter provided to the Veteran prior to the June 2010 rating decision), VA's duty to notify in this case has been satisfied.  

Furthermore, even if VA had a duty to provide 38 U.S.C.A. § 5103(a) notice and failed to do so, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the April 2010 VCAA notice letter as well as the rating decision and statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As to the duty to assist, the Board finds that VA has secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the Veteran did not identify the location of any post-service treatment records except Oklahoma Adjutant General and they did not respond to VA's request for the claimant's treatment records.  Therefore, VA has no further duty to attempt to obtain the Veteran's treatment record.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him . . .).

The Veteran was also afforded a VA examination in June 2010 which the Board finds is adequate for rating purposes because the examiner, after a review of the record on appeal and a comprehensive examination of the claimant, provided a medical opinion as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his thoracolumbar strain meet the criteria for a higher evaluation.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) Excess fatigability; (e) Incoordination, impaired ability to execute skilled movements smoothly; (f) Pain on movement, swelling, deformity or atrophy of disuse.  Related considerations include instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The June 2010 rating decision assigned the Veteran's thoracolumbar strain a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  As to rating the Veteran's thoracolumbar strain under the General Rating Formula for Disease and Injuries of the Spine, the Board notes that the claimant will only be entitled to a higher, 20 percent rating, if there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine".  68 Fed. Reg. at 51,455 (Supplementary Information). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees  Id., Notes (2) and (4).  Note (1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

In this regard, at the June 2010 VA examination the Veteran complained of problems with thoracolumbar back stiffness, spasms, and decreased motion.  However, he denied having problems with fatigue, paresthesias, numbness, or weakness.  The Veteran reported that he treats his thoracolumbar back problem with Tylenol 3 and with seeing a chiropractor.  He also reported that his thoracolumbar back disorder has not resulted in any incapacitating episodes in the last twelve months. 

On examination, the Veteran had thoracolumbar tenderness.  It was thereafter opined that with pain and repetitive motion thoracolumbar spine forward flexion was 90 degrees and the combined range of motion of the thoracolumbar spine was 224 degrees (forward flexion to 90 degrees; backward extension to 26 degrees; left and right lateral flexion to 24 degrees; and left and right rotation to 30 degrees).  It was also opined that the range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Additionally, the Veteran did not have muscle spasms, guarding of movement, weakness, atrophy of the limbs, or ankylosis.  Moreover, the spinal contour was preserved, muscle tone was normal, musculature was normal, and straight leg raising was negative.  On neurological examination, it was opined that the Veteran did not have any sensory deficits from L5-S1 or from S1, there was no lumbosacral motor weakness, and lower extremity reflexes were normal bilaterally at 2+.  It was also opined that examination revealed no evidence of radiating pain.  X-rays of the thoracic and lumbar spines were within normal limits.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Consequently, even taking into account the Veteran's complaints of pain as per the Court's holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, the Board finds that the criteria for a rating in excess of 10 percent is not warranted for his service-connected thoracolumbar strain under the General Rating Formula for Disease and Injuries of the Spine due to limitation of motion of the spine because the record is negative for competent and credible evidence that forward flexion of the thoracolumbar spine is not greater than 60 degrees or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, 21 Vet. App. 505.

Likewise, the Board finds that the criteria for a rating in excess of 10 percent is not warranted for his service-connected thoracolumbar strain under the General Rating Formula for Disease and Injuries of the Spine because the record is negative for competent and credible evidence that the Veteran's thoracolumbar strain causes muscle spasm, guarding severe enough to result in an abnormal gait, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, 21 Vet. App. 505.

Spine conditions may also be rated under DC 5243, for intervertebral disc syndrome (IVDS).  The criteria for IVDS provides for a 20 percent rating when the disability is manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability. 

However, while the Veteran and his representative claim, in substance, that the appellant's adverse symptomatology causes him to be unable to function at times, there is no competent and credible evidence in the record of the claimant's thoracolumbar strain requiring physician prescribed bed rest for 2 weeks at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, at his June 2010 VA examination the Veteran specifically reported that he did not have any incapacitating episodes in the last twelve months.  Therefore, the Board must deny the claim for a higher evaluation under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  

As indicated above, however, the June 2010 VA examiner found no sensory deficits of the lumbar or thoracic spine.  The Veteran himself denies any symptoms of paresthesias or numbness.  There simply is no objective evidence that the Veteran's spine disability causes a neurological abnormality and, indeed, there is diagnostic evidence to the contrary.  For these reasons, the Board concludes a separate neurological rating is not warranted here.

The Board further notes that while the record shows that the Veteran is service connected for separate and distinct segments of his spine, under the current criteria, disability of the thoracic and lumbar spine is treated as one entity and assigning separate ratings for each would also be inappropriate.  38 C.F.R. §§ 4.14, 4.71a.

Conclusion

As to the Veteran's and his representative claims that the disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his disorder, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disorder causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusion, the Board has also not overlooked the Veteran's, his buddies, and his representative's written statements to the RO and the claimant's statements to his doctors.  In this regard, the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see.  See Jandreau, supra; Buchanan, supra; Charles, supra; also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran, his buddies, and his representative are not competent to opine as to the problems caused by his thoracolumbar strain because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinion provided by the expert at the Veteran's VA examination than his, his buddies, and his representative's lay assertions.  Id.; see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Also see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his disability prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a higher evaluation for a thoracolumbar strain must be denied. 

	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating greater than 10 percent for thoracolumbar strain is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


